Citation Nr: 0723828	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-08 500	)	DATE
	)
	)


THE ISSUE

Whether an August 19, 1985, decision of the Board of 
Veterans' Appeals that denied entitlement to service 
connection for hypertension should be revised or reversed on 
that basis of clear and unmistakable error.

(The issue of entitlement to a total disability rating for 
compensation prior to February 5, 1998, in connection with a 
claim received March 17, 1994, is the subject of a separate 
decision being issued concurrently).  



REPRESENTATION

Moving party represented by:  Disabled American Veterans



APPEARANCE AT ORAL ARGUMENT

The veteran



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956 and from May 1956 to May 1960.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) by virtue of the Board's original jurisdiction over 
claims of clear and unmistakable error (CUE) in prior Board 
decisions.  See 38 U.S.C.A. § 7111(e) (West 2002).  The 
veteran has moved for review of a Board decision of August 
19, 1985, that denied service connection for hypertension.  



FINDINGS OF FACT

1.  The BVA denied service connection for hypertension in a 
decision of August 19, 1985.

2.  The Board's denial of service connection was based on a 
finding that the hypertension was not present in service, was 
not manifest within a year after service, and no direct or 
etiological relationship had been shown between the 
hypertension and the veteran's service-connected left carotid 
artery occlusion.

3.  The Board's August 1985 decision was based on the correct 
facts as they were known at that time, and was in accordance 
with the existing law and regulations.


CONCLUSION OF LAW

The BVA decision of August 19, 1985, which denied service 
connection for hypertension, does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the Board's decision of August 19, 
1985, which denied his claim for service connection for 
hypertension should be reversed because it contains clear and 
unmistakable error.  He argues that service connection should 
have been granted because the evidence showed that his 
hypertension was incurred in service or was caused by his 
service-connected disability.  He also asserts that the Board 
erred by failing to properly apply law which was relevant to 
his contentions.  

Initially, the Board notes that in Livesay v. Principi, 15 
Vet. App. 165 (2001) the United States Court of Appeals for 
Veterans Claims (Court) held that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable to claims of clear and unmistakable error.  See 
also Parker v. Principi, 15 Vet. App. 407, 412 (2002) in 
which the Court noted that although the Secretary filed a 
motion, with which the veteran agreed, seeking a remand for 
readjudication of the clear and unmistakable error question 
in light of the enactment of the VCAA, the basis for the 
motion had no merit following this Court's decision in 
Livesay in which the Court found that the VCAA was not 
applicable to CUE matters.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the motion on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board denied service connection for hypertension in a 
decision of August 19, 1985.  All final Board decisions are 
subject to revision on the basis of clear and unmistakable 
error except for those decisions which have been appealed to 
and decided by the Court, and decisions on issues which have 
subsequently been decided by the Court.  See 38 C.F.R. 
§ 20.1400.

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. § 
20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
Court.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b)(1).  
For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could be 
reasonably expected to be part of the record.  See 38 C.F.R. 
§ 20.1403(b)(2).

To warrant revision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, if it had not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
(1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d).  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

As noted above, the veteran had active service from January 
1953 to January 1956 and from May 1956 to May 1960.  The 
veteran established service connection for incomplete 
occlusion of the carotid artery rated as 30 percent disabling 
in a decision of November 1960.  In a statement in support of 
claim submitted by the veteran in April 1983, he raised a 
claim for service connection for a hypertension.  

In a rating decision of June 1983, the RO denied service 
connection for hypertension.  The veteran perfected an 
appeal, but the Board denied his service connection claim in 
a decision of August 19, 1985.  The veteran contends that, in 
its August 1985 decision, the Board failed to consider all 
relevant evidence and failed to properly apply the law and 
regulations.  

In evaluating the veteran's clear and unmistakable error 
motion, the Board must examine what evidence, applicable 
statutes, and relevant regulations were before the Board at 
the time of its August 1985 decision.  A determination that 
there was a "clear and unmistakable error" must be based on 
the record and the law that existed at the time of the prior 
decision of the Board, and subsequently developed evidence is 
not germane.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

In its 1985 decision, the Board reviewed all of the evidence 
that was of record at that time.  The Board noted 
specifically that the veteran and his representative 
contended that he had hypertension which had its onset during 
service or alternatively was proximately due to or the result 
of his service-connected carotid artery incomplete occlusion.  
The Board noted in the decision that the evidence included 
the veteran's service medical records which showed no blood 
pressure readings above 150/90, and that the first evidence 
of significantly elevated blood pressure was in 1962 nearly 
two years after separation from service.  The Board reviewed 
the service medical records and post service medical evidence 
and noted that there was no evidence showing a direct or 
etiological relationship between hypertension and the 
veteran's service-connected disability.  

After reviewing this evidence, the Board found that the 
veteran's hypertension was not present during service and was 
not manifest to a compensable degree within a year after 
service.  The Board also found that there was no relationship 
between the hypertension and his service connected 
disability.  Accordingly, the Board concluded that the 
veteran's hypertension was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected disease or injury.  This information from 
the Board's 1985 decision underscores the basis for the 
Board's decision and its rationale.  The Board had accepted 
that the veteran had hypertension at that time, but the Board 
concluded that there was no evidence of a relationship 
between the hypertension and his period of service or his 
service-connected disability.  

The Board now finds that the decision of August 1985 that 
denied the veteran's claim was based on the correct facts as 
they were known at that time.  In the decision, the Board 
noted the veteran's contentions and considered all of the 
relevant evidence which was of record at that time.  The 
Board reviewed the service medical records and post service 
records.  With respect to any implicit argument that the 
Board failed to give credit to the veteran's contentions as 
they provided a link between the hypertension and service or 
the service connected disorder, the Board finds that the 
Board in 1985 was not under an obligation to accept such 
contentions for that purpose because lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Although the veteran disagrees with 
the conclusions reached by the Board, an asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See 38 C.F.R. § 20.1403(d).  See 
also Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has noted that subsequent to the Board's decision 
in August 1985 additional evidence such as medical opinion 
was presented which ultimately resulted in allowance of 
service connection for hypertension.  However, subsequently 
presented medical evidence cannot form a basis for concluding 
that the August 1985 Board decision contains clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d).  

The Board also finds that the August 1985 decision did not 
include an incorrect application of the law, including that 
pertaining to secondary service connection.  The Board cited 
pertinent laws and regulations, included those relating to 
direct service connection, presumptive service connection, 
and secondary service connection.  The pertinent regulation 
pertaining to secondary service connection which was in 
effect at that time was 38 C.F.R. § 3.310 which provided that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  The Board concludes that the decision of 1985 did 
not incorrectly apply 38 C.F.R. § 3.310.  The evidence 
provided at least an arguable basis for the Board's finding 
that the hypertension disorder was not related to the 
service-connected carotid artery disorder because there was 
no medical evidence of record which indicated that such a 
relationship existed.  The Board considered the relevant laws 
and regulations, and there is no reason to conclude that the 
Board committed "the kind of error, of fact or law, that . . 
. compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  For these reasons, the Board finds that the decision 
of 1985 was in accordance with the applicable law and 
regulations.

To the extent that the veteran is arguing that the Board 
failed to obtain a medical opinion regarding whether there 
was a relationship between the service-connected carotid 
artery disorder and the hypertension diagnosed after service, 
the Board notes that a failure to fully develop evidence is 
not considered to be clear and unmistakable error.  See 38 
C.F.R. § 20.1403(d).  "[T]he VA's breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record."  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior decision of August 
19, 1985, which denied the veteran's claim for service 
connection for hypertension.  Accordingly, the motion is 
denied.


ORDER

The veteran's motion to revise the Board decision of August 
19, 1985 denying service connection for hypertension on the 
basis of clear and unmistakable error is denied.



                       
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



